  Case 5:20-cv-01833-PSG-KK Document 24 Filed 04/16/21 Page 1 of 2 Page ID #:146

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        JS-6
                                      CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-01833-PSG-KK                                             Date      April 16, 2021
 Title          Shawn Bedwell v. Gialalen Enterprises LLC et al



 Present: The                 Philip S. Gutierrez, United States District Court Judge
 Honorable
                 Wendy Hernandez                                               Not Reported
                    Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                     Not Present                                               Not Present
 Proceedings (In Chambers):          ORDER DISMISSING ACTION

       The Court, having been advised by a Joint Notice of Settlement [22] that the case
has settled, hereby orders all proceedings, if any, vacated and the action dismissed
without prejudice.

      Further, the Court retains jurisdiction for sixty (60) days to vacate this order and to
reopen the action upon showing of good cause that the settlement has not been
completed.




                                                               Initials of Preparer   wh




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:20-cv-01833-PSG-KK Document 24 Filed 04/16/21 Page 2 of 2 Page ID #:147
